                                                           1   J. RANDALL JONES, ESQ.
                                                               Nevada Bar No.: 1927
                                                           2   SPENCER H. GUNNERSON, ESQ.
                                                               Nevada Bar No.: 8810
                                                           3   MONA KAVEH, ESQ.
                                                               Nevada Bar No.: 11825
                                                           4   KEMP, JONES & COULTHARD, LLP
                                                               3800 Howard Hughes Parkway, 17th Floor
                                                           5   Las Vegas, Nevada 89169
                                                               Tel. (702) 385-6000
                                                           6   Email: kjc@kempjones.com
                                                               Attorneys for Plaintiff Nevada
                                                           7   Restaurant Services, Inc. dba Dotty’s
                                                           8
                                                                                        UNITED STATES DISTRICT COURT
                                                           9
                                                                                              DISTRICT OF NEVADA
                                                          10
KEMP, JONES & COULTHARD, LLP




                                                          11
                                                               NEVADA RESTAURANT SERVICES,                    Case No.:    2:15-cv-02240-GMN-GWF
                    (702) 385-6000 • Fax (702) 385-6001




                                                          12   INC., dba DOTTY’S,
                       3800 Howard Hughes Parkway
                         Las Vegas, Nevada 89169




                                                                           Plaintiff,
                            kjc@kempjones.com




                                                          13                                                      STIPULATION AND ORDER TO
                             Seventeenth Floor




                                                          14                                                       EXTEND DEADLINE TO FILE
                                                               v.                                                        PLEADINGS
                                                          15
                                                               THE CITY OF LAS VEGAS, a Municipal                 (FOURTH AND FIFTH REQUEST)
                                                          16   Corporation, THE CITY COUNCIL OF
                                                               LAS VEGAS, and Does I through X,
                                                          17
                                                                           Defendants.
                                                          18

                                                          19          COME NOW, Plaintiff Nevada Restaurant Services, Inc., dba Dotty’s
                                                          20   (“Dotty’s”), by and through its attorneys of record, Kemp, Jones & Coulthard, LLP, and
                                                          21   Defendants The City of Las Vegas and The City Council of Las Vegas (collectively, the
                                                          22   “City”), by and through their attorneys of record, the Las Vegas City Attorney’s Office,
                                                          23   and hereby stipulate and agree to the following:
                                                          24          1.     On March 15, 2019, Dotty’s filed a Bill of Costs, Doc. 176, and a Motion
                                                          25   for Attorney’s Fees and Costs, Docs. 177-179, followed by a Supplement to Motion for
                                                          26   Attorney’s Fees and Costs on March 19, 2019. Docs. 180-182. The original deadline
                                                          27   for the City to file any objection to the Bill of Costs and a response to the motion was
                                                          28   March 29, 2019. The City filed a Stipulation and Order for Extension of Time (First
                                                                                                          1
                                                           1   Request) and requested that its objection and response deadline be extended to April 12,
                                                           2   2019, which this Court granted on March 28, 2019. Doc. 187. The parties later
                                                           3   requested an extension until May 10, 2019, which the Court granted on April 5, 2019.
                                                           4   Doc. 191. The parties requested another extension until June 10, 2019, which this Court
                                                           5   granted on May 2, 2019. Doc. 196. The parties then requested an extension until July
                                                           6   10, 2019, which this Court granted on June 10, 2019. Doc. 202.
                                                           7          2.     On March 27, 2019, the City filed a: (i) Renewed Motion for Judgment as
                                                           8   a Matter of Law, Doc. 183; (ii) Motion for a New Trial, Doc. 184; and (iii) Motion to
                                                           9   Stay Judgments Pending Appeal, Doc. 185. The original deadline for Dotty’s to file its
                                                          10   responses was April 10, 2019. The Court granted an extension until May 10, 2019.
KEMP, JONES & COULTHARD, LLP




                                                          11   Doc. 191. The Court granted another extension until June 10, 2019. Doc. 196. The
                    (702) 385-6000 • Fax (702) 385-6001




                                                          12   Court then granted another extension until July 10, 2019.
                       3800 Howard Hughes Parkway
                         Las Vegas, Nevada 89169
                            kjc@kempjones.com




                                                          13          3.     Dotty’s and the City have agreed that both parties shall have up to and
                             Seventeenth Floor




                                                          14   including October 16, 2019, to file their respective outstanding pleadings referenced
                                                          15   above. This is the fourth stipulation for extension of time to file the responses
                                                          16   referenced in ¶ 2 herein and the fifth stipulation for extension of time to file the
                                                          17   objection and response referenced in ¶ 1 herein.
                                                          18   ///
                                                          19   ///
                                                          20   ///
                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28
                                                                                                           2
                                                           1          4.     This extension is requested to permit the parties to finalize the terms in
                                                           2   their settlement agreement. The parties have finalized the settlement agreement, it went
                                                           3   before the City Council on June 19, 2019, was approved, and both parties have now
                                                           4   signed it. One of the terms of the settlement agreement is set to be satisfied in October
                                                           5   2019. Therefore, the parties request to extend all current deadlines until October 16,
                                                           6   2019, to ensure this agreed-upon term is satisfied and in an effort to minimize each
                                                           7   party’s fees and costs pending finalization of the settlement agreement’s terms.
                                                           8   Dated this 8th day of July, 2019.               Dated this 8th day of July, 2019.
                                                           9
                                                               KEMP, JONES & COULTHARD, LLP                    CITY ATTORNEY’S OFFICE
                                                          10
                                                               /s/ Mona Kaveh                                  /s/ Philip R. Byrnes
KEMP, JONES & COULTHARD, LLP




                                                          11   J. Randall Jones, Esq. (#1927)                  Philip R. Byrnes, Esq. (#166)
                    (702) 385-6000 • Fax (702) 385-6001




                                                               Spencer H. Gunnerson, Esq. (#8810)              Senior Litigation Counsel
                                                          12
                       3800 Howard Hughes Parkway




                                                               Mona Kaveh, Esq. (#11825)                       Jeffry M. Dorocak, Esq. (#13109)
                         Las Vegas, Nevada 89169




                                                               3800 Howard Hughes Parkway, 17th Floor
                            kjc@kempjones.com




                                                          13   Las Vegas, Nevada 89169                         Deputy City Attorney
                             Seventeenth Floor




                                                               Attorneys for Plaintiff Nevada                  495 South Main Street, Sixth Floor
                                                          14   Restaurant Services, Inc. dba Dotty’s           Las Vegas, Nevada 89101
                                                                                                               Attorneys for Defendants City of Las
                                                          15                                                   Vegas and City Council of Las Vegas
                                                          16

                                                          17
                                                                                                         IT IS SO ORDERED.
                                                          18
                                                                                                                     9 day of July, 2019.
                                                                                                         Dated this ____
                                                          19

                                                          20
                                                                                                         ____________________________________
                                                          21                                             Gloria M. Navarro, Chief Judge
                                                                                                         UNITED STATES DISTRICT COURT
                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28
                                                                                                          3
